Citation Nr: 0215740	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from January 
1942 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the residuals of a left foot injury.  

The case was previously before the Board in May 2001, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The available service medical records reveal that the 
veteran sustained a contusion to the first toe of the right 
foot during service.  

3.  The veteran's separation examination report reveals that 
the veteran's feet were normal on separation examination, 
with no abnormality noted by the examining physician.  

4.  There is no medical opinion that relates the veteran's 
current left foot arthritis to his military service.  





CONCLUSION OF LAW

A left foot disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In a June 2000 Statement of the Case, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claim.  A letter dated in July 2001 also informed the 
appellant of the evidence needed to substantiate his claims 
and informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). The 
Board concludes that these documents informed the appellant 
of the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  In its remand, the Board 
solicited an opinion from a VA physician regarding a nexus 
between a current disorder and an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a left foot injury during 
service; (2) whether she has a current left foot disability; 
and, if so, (3) whether the current disability is 
etiologically related to the left foot injury during military 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for second and third issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
However, lay evidence may be sufficient to support the first 
issue in this case, especially considering that the veteran's 
service medical records have been lost or destroyed.  Caluza, 
7 Vet. App. at 506; Layno, 6 Vet. App. at 469, citing Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The veteran served in the Army Air Force during World War II.  
He claims that his left foot was injured during service when 
a bomb was dropped on his foot during ordinance handling.  
The RO has obtained the veteran's service medical records.  
While these records are not numerous they do contain an 
entrance and separation examination report and a few 
treatment records spanning the intervening period of time.  A 
treatment record dated May 1944 indicates that the veteran 
suffered a "contusion 1st toe r[igh]t foot.  Dropped 500 lb. 
Bomb May 1. 1944."  While this record indicates that the 
veteran's right foot was injured, he claims it was his left 
foot that was actually injured.  The Board is willing to 
accept that the veteran's left foot was actually injured.  In 
June 1945, a separation examination of the veteran was 
conducted.  The veteran's feet were noted to be "normal" 
with no abnormalities noted by the examining physician.

The veteran alleges that he has had foot pain ever since the 
injury during service.  The veteran has provided release 
forms and the RO has requested the medical records indicated 
by the veteran.  However, the period of time at issue is over 
half a century in length.  As such, VA has only been able to 
obtain the veteran's most recent treatment records that date 
from the early 1990s.  

In July 1994, a private examination of the veteran's left 
foot was conducted.  The examination report is difficult to 
read, but does indicate that the veteran was previously 
treated with shoe inserts.  A January 1996 private medical 
treatment record reveals that the veteran had complaints of 
left ankle and foot pain.  Physical examination revealed mild 
pes planus deformity of the left foot.  X-ray examination 
revealed early degenerative arthritis of the left ankle.  
However, this report does not indicate the etiology of the 
veteran's left foot deformity and his left ankle arthritis.  

An August 1998 private x-ray report reveals that the veteran 
had mild degenerative changes of the left foot without acute 
abnormality.  A December 1998 private medial record indicate 
that the veteran has arthritis of the left foot and ankle and 
that he also has a pes planus deformity of that foot.  A 
January 1999 follow up record reveals that the veteran has 
"degenerative joint disease (arthritis) of the sub Tailor 
joint left."  

In December 2001, a VA examination of the veteran was 
conducted.  The veteran recounted his history of an inservice 
injury to his left foot.  He also indicated that he developed 
a flat foot deformity within the past 15 years.  Physical 
examination revealed no obvious left foot deformity, and 
specifically no deformity of the great toe, which is the 
injury indicated by the service medical records.  Closer 
examination of the left foot revealed a rigid flat foot 
deformity.  X-ray examination of the left foot revealed a 
"severe tibiotalar and subtalar arthritis with a valgus 
deformity of the hind foot."  The examining physician's 
opinion was that the veteran's current left foot disability 
was not related to the left great toe injury during service.  
The physician indicated that the veteran's current left foot 
disability was "of a chronic nature with failure of his 
posterior tibial tendon and development of a flat foot 
deformity."

The preponderance of the evidence is against the veteran's 
claim.  The service medical records reveal the veteran's foot 
was injured when a bomb was dropped on it during service.  
While the service medical record indicates that the great toe 
on the veteran's right foot was injured, the Board accepts 
the veteran's version that his left great toe was injured and 
that the service medical record misstates the correct foot 
involved in the injury.  Nevertheless, there is no evidence 
that the veteran has any residual disability resulting from 
this inservice injury.  Rather, the medical evidence of 
record reveals that the veteran has arthritis of the left 
ankle and a flat foot deformity of the left foot.  The only 
medical opinion of record indicates that this current 
disability is unrelated to the inservice injury.  As such, 
service connection for the residuals of a left foot injury is 
denied.  


ORDER

Service connection for the residuals of a left foot injury is 
denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

